 
 
Exhibit 10.3
 
EXECUTION COPY
 
 
AGREEMENT TO TERMINATE EMPLOYMENT AGREEMENT
 
This Agreement to Terminate Employment Agreement (this “Agreement”), dated as of
November 30, 2010, is among David B. Merclean (the “Executive”), Bicus Services
Corporation (“Bicus”), Mercer Insurance Group, Inc. (“Mercer”) and Mercer
Insurance Company.
 
WHEREAS, Bicus, Mercer, Mercer Insurance Company and the Executive entered into
an Amended and Restated Employment Agreement dated as of March 15, 2007, (as
amended, the “Employment Agreement”), pursuant to which Bicus agreed to employ
the Executive as a Senior Vice President and Chief Financial Officer and the
Executive accepted such employment;
 
           WHEREAS, Mercer is entering into an Agreement and Plan of Merger by
and among United Fire & Casualty Company, Red Oak Acquisition Corp. and Mercer
Insurance Group, Inc. dated as of November 30, 2010 (the “Merger Agreement”);
and
 
WHEREAS, in connection with the consummation of the Merger Agreement, the
parties desire to terminate the Employment Agreement, other than certain
continuing provisions specified herein, and to provide for certain payments to
be made to the Executive upon such termination.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the parties hereby agree as follows:
 
1.           Termination of Employment Agreement.  In accordance with Treas.
Reg. 1.409A-3(j)(ix)(B), the parties hereby agree that the Employment Agreement
shall be terminated as of the Effective Time, as defined in the Merger
Agreement; provided,  however, that Section 18 of the Employment Agreement
entitled Confidential Information and Section 19 of the Employment Agreement
entitled Covenants Not to Compete or to Solicit shall continue and remain in
full effect in accordance with their terms.
 
2.           Payment Upon Termination.  In connection with the termination of
the Employment Agreement, Mercer shall pay to the Executive within 10 business
days of the Effective Time, a lump sum cash payment in the amount of the cash
payment that would have been payable to the Executive pursuant to Section 11 of
the Employment Agreement in the event the Executive terminated his employment
with Good Reason (as defined in the Employment Agreement) at the Effective
Time.  The Executive shall not be entitled to any other payments or benefits
under the Employment Agreement or in connection with the termination thereof.
 
3.           Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Entire Agreement; Amendment.  This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein and supersedes all prior agreements, understandings or intents between or
among any of the parties hereto or any related parties; provided, however, this
Agreement does not supersede or preempt Section 18 of the Employment Agreement
entitled Confidential Information and Section 19 of the Employment Agreement
entitled Covenants Not to Compete or to Solicit.  The parties hereto, by mutual
agreement in writing, may amend, modify and supplement this Agreement.  Any such
amendment shall be validly and sufficiently authorized for purposes of this
Agreement if it is evidenced by a writing signed by all of the parties hereto.
 
5.           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 


 

     
David B. Merclean
       
BICUS SERVICES CORPORATION
       
By:
         
Attest:
         
MERCER INSURANCE GROUP, INC.
       
By:
         
Attest:
         
MERCER INSURANCE COMPANY
       
By:
         
Attest:
 


 
 
2
 
 

--------------------------------------------------------------------------------

 